Case 6:21-cv-00144-ADA Document 1-23 Filed 02/11/21 Page 1 of 4




       Exhibit 23
                          Case 6:21-cv-00144-ADA Document 1-23 Filed 02/11/21 Page  2 of 4
                                                                                Report Number:                                                        1524196-0

                                                                                                                             Report Date:            13-Jun-2016

                                                                                                                           Report Status:                   Final
                                                           Certificate of Analysis
ThermoLife International
3941 E Chandler Blvd
Phoenix Arizona 85048 United States


Sample Name:                Neo 40                                                      Covance Sample:             5077593

Project ID                  THERMOLIFE-20160603-0002                                    Receipt Date                 23-May-2016
PO Number                   Charge/Visa                                                 Receipt Condition            Ambient temperature
Sample Serving Size         1 Tab                                                       Login Date                   03-Jun-2016
                                                                                        Storage Condition            -20 (+/- 10) Degrees Celsius
                                                                                        Number Composited             20
                                                                                        Online Order                 20
   Analysis                                                                                                                               Result
   Calculated Sample Weight *
     Entity Weight                                                                                                                        1.4214 g
   Nitrate and Nitrite
     Nitrite Anion                                                                                                              14.6 mg/Serving Size
     Nitrate Anion                                                                                                             0.589 mg/Serving Size


Method References                                                                                                                          Testing Location

Calculated Sample Weight (PREP:14)                                                                                         Covance Laboratories - Madison

Nitrate and Nitrite (NO2NO3_S:8)                                                                                           Covance Laboratories - Madison

   Casanova, J., Gross, L., McMullen, S., and Schenck, F. “Use of Griess Reagent Containing Vanadium (III) for Post-
   Column Derivatization and Simultaneous Determination of Nitrite and Nitrate in Baby Food,” J. AOAC Int., 89(2): 447-
   451 (2006) (Modified)
   Gapper, L., Fong, B., Otter, D., Indyk, H., and Woollard, D. “Determination of Nitrite and Nitrate in Dairy Products by
   Ion Exchange LC with Spectrophotometric Detection,” Int Dairy J., 14: 881-887 (2004) (Modified)
   Pickering Laboratories “Method Abstract for Post-column Liquid Chromatography 123” (Modified)
   Griess Reaction Diagram, www.biotek.com <http://www.biotek.com> (Modified)


Testing Location(s)                                                                                                Released on Behalf of Covance by

Covance Laboratories - Madison                                                                                               Lori Ross - Associate Director

Covance Laboratories Inc.
3301 Kinsman Blvd
Madison WI 53704
800-675-8375
                                                                                                                                                       2918.01


These results apply only to the items tested. This certificate of analysis shall not be reproduced, except in its entirety, without the
written approval of Covance.




* This analysis is not ISO accredited.
Printed: 13-Jun-2016 10:51 am                                             Page 1 of 1
                        Case 6:21-cv-00144-ADA Document 1-23 Filed 02/11/21 Page  3 of 4
                                                                              Report Number:                                    2932374-0

                                                                                                      Report Date:            14-Jul-2020

                                                                                                    Report Status:                    Final

                                                                                                             2932309-0
                                                                                                     Supercedes :      2932310-0
                                                  Certificate of Analysis

ThermoLife International
1334 E Chandler Blvd.
#5-D76
Phoenix Arizona 85048 United States

Sample Name:             NEO40                                            Eurofins Sample:     9652408

Project ID               THERMOLIFE-20200702-0003                         Receipt Date          08-Jul-2020
PO Number                OTHER                                            Receipt Condition     Ambient temperature
Sample Serving Size      1 Tab                                            Login Date            02-Jul-2020
                                                                          Date Started          09-Jul-2020
                                                                          Sampled               Sample results apply as received
                                                                          Number Composited     18
                                                                          Online Order          3635-13C127E9
  Analysis                                                                                                         Result
  Calculated Sample Weight *
    Entity Weight                                                                                                 1.3960 g
  Nitrate and Nitrite
    Nitrite Anion                                                                                        11.9 mg/Serving Size
    Nitrate Anion                                                                                        <1.40 mg/Serving Size


Method References                                                                                                   Testing Location

Calculated Sample Weight (PREP)                                                                   Food Integrity Innovation-Madison
                                                                                                      3301 Kinsman Blvd Madison, WI 53704 USA


Nitrate and Nitrite (NO2NO3_S)                                                                    Food Integrity Innovation-Madison
                                                                                                      3301 Kinsman Blvd Madison, WI 53704 USA

  Casanova, J., Gross, L., McMullen, S., and Schenck, F. “Use of Griess Reagent Containing Vanadium (III) for Post-
  Column Derivatization and Simultaneous Determination of Nitrite and Nitrate in Baby Food,” J. AOAC Int., 89(2): 447-
  451 (2006) (Modified)
  Gapper, L., Fong, B., Otter, D., Indyk, H., and Woollard, D. “Determination of Nitrite and Nitrate in Dairy Products by
  Ion Exchange LC with Spectrophotometric Detection,” Int Dairy J., 14: 881-887 (2004) (Modified)
  Pickering Laboratories “Method Abstract for Post-column Liquid Chromatography 123” (Modified)
  Griess Reaction Diagram, www.biotek.com <http://www.biotek.com> (Modified)




* This analysis or component is not ISO accredited.
Printed: 14-Jul-2020 1:12 pm                                Page 1 of 2
                          Case 6:21-cv-00144-ADA Document 1-23 Filed 02/11/21 Page  4 of 4
                                                                                Report Number:                                                 2932374-0

                                                                                                                            Report Date:      14-Jul-2020

                                                                                                                          Report Status:            Final

                                                                                                                                   2932309-0
                                                                                                                           Supercedes :      2932310-0
                                                           Certificate of Analysis

ThermoLife International
1334 E Chandler Blvd.
#5-D76
Phoenix Arizona 85048 United States

Testing Location(s)                                                                                                Released on Behalf of Eurofins by

Food Integrity Innovation-Madison                                                                                                Edward Ladwig - Director

Eurofins Food Chemistry Testing Madison, Inc.
3301 Kinsman Blvd
Madison WI 53704
800-675-8375
                                                                                                                                               2918.01



These results apply only to the items tested. This certificate of analysis shall not be reproduced, except in its entirety, without the
written approval of Eurofins.




* This analysis or component is not ISO accredited.
Printed: 14-Jul-2020 1:12 pm                                              Page 2 of 2
